 

 

January 8, 2009

 

PERSONAL AND CONFIDENTIAL

Via Hand Delivery

 

Mr. Mark Ingram

Ruby Tuesday, Inc.

150 West Church Avenue

Maryville, Tennessee 37801

 

Dear Mark:

 

This letter (the “Letter Agreement”) will confirm the discussions that you and I
have had regarding the status of your employment with Ruby Tuesday, Inc. (“RTI”
and/or the “Company”).

 

In order to cover the requirements of the Age Discrimination in Employment Act,
you are aware that the Company’s offer that is described in this Letter
Agreement has to be left open and effective for twenty-one (21) days from the
date shown as the “Effective Date” below. You have the election to accept or
reject this offer within the twenty-one (21) day period. Obviously, it is
important that you understand the terms of our offer so that if you sign, you do
so knowingly and voluntarily. To enable you to do that, we suggest that you
consult with an attorney about the Company’s offer and your rights before
signing it. You will not, however, waive or give up any rights or claims you may
have against the Company that may arise after the date that you accept the
Company’s offer. If you accept this offer, both of us will acknowledge our
agreement with the terms and conditions outlined in the Letter Agreement and
Waiver of Rights (the “Waiver”) set forth in this Letter Agreement (the Letter
Agreement and Waiver collectively referred to herein as the “Agreement”).

 

If you decide to sign the Agreement and waive your rights against the Company,
you will have seven (7) days following the signing of the Agreement and the
return of the signed Agreement to change your mind and revoke the Agreement. In
other words, the Agreement will not be in effect until seven (7) days have
passed following your signing.

 

The key elements of the Company’s offer to you are as follows:

 

1.

Effective as of January 8, 2009, which we will refer to as the “Termination
Date”, your employment with the Company will be terminated.

 

2.

Effective as of the Termination Date, your bi-weekly pay shall cease, and, in
exchange for signing the Waiver, the form of which is attached hereto as Exhibit
A, you will receive a lump sum of Four Hundred Three Thousand Dollars
($403,000), which is inclusive of vacation, payable in accordance with the
following schedule:

 

 

Date

Amount

 

January 15, 2009

$134,000

 

June 15, 2009

$134,000

 

December 15, 2009

$135,000

 

3.

Aside from the compensation set forth in Paragraph 2 above, you will not receive
any additional compensation, including but not limited to, bonuses or
compensatory time off.

 

 



 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 2

 



 

4.

All compensation payments to you will be subject to applicable deductions.

 

5.

The Company will provide you with information covering your health insurance
entitlements under retiree medical and other employee benefits upon the
Termination Date. You will hear directly from the Company’s Benefits Department
explaining these matters. If this written information does not adequately answer
your questions, please let us know right away.

 

6.

If you participated in the Ruby Tuesday, Inc. Salary Deferral 401(k) Plan or the
Deferred Compensation Plan, as amended, you may receive monies in accordance
with the terms of those plans, but you will not be allowed to make any
contributions or receive Company matching contributions under these plans
following the Termination Date.  You should consult with your own tax advisor
regarding the tax consequences of any election you make pursuant to this
paragraph.

 

7.

If you are currently a member of any of the Company-approved federal credit
unions, you may continue to participate in that program, subject only to
observing the rules and qualifications governing participation.

 

8.

Exhibit B to this Agreement contains a complete list of your Company-granted
stock options and awards of restricted stock. You are not eligible for any
future grants of restricted stock or options to acquire Company stock. Your
rights under the Company-granted stock options and restricted stock awards that
you currently may hold are controlled by the terms of the applicable written
restricted stock or stock option award or agreement.

 

9.

Aside from the amounts to which you are entitled under the terms of the
Agreement, you acknowledge that you have received any and all compensation and
remuneration of any kind and character, including, but not limited to, salary,
bonuses, commissions, vacation, stock options, restricted stock awards and
severance pay, which you may be entitled to receive from the Company at any time
now or in the future. It is understood that the Company’s offer is in lieu of
any other severance or separation pay.

 

10.

You agree to return any and all Company property currently in your possession to
a Company representative as soon as practicable. If you fail to return any such
property, its value will be deducted from any payments you are scheduled to
receive under this Agreement.

 

11.

You agree to keep confidential the terms of this Agreement. In the event of your
failure to comply with the confidentiality provisions of this Section 11, you
will be liable to repay the Company as liquidated damages the amount of
$135,000.

 

12.

You have access to Trade Secrets (as defined under the Uniform Trade Secrets Act
or other applicable law), which are the sole and exclusive property of RTI. You
agree that for the maximum period of time following the Termination Date
allowable under applicable law you shall not reproduce, use, distribute or
disclose any Trade Secrets to any other person including without limitation, any
competitors or potential competitors of RTI.

 

13.

As an employee of RTI, you have access to Confidential Information (as defined
herein). You agree to maintain the confidentiality of all Confidential
Information for a period of three (3) years following the Termination Date. For
purposes of this Section, the term “Confidential Information” means data and
information relating to the business of RTI which does not rise to the level of
a Trade Secret and which is or has been disclosed to you or of which you have
become aware as a consequence of or through your employment relationship with
RTI (or such

 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 3

 



 

subsidiary or affiliate) and which has value to RTI (or such subsidiary or
affiliate) and is not generally known to its competitors including, without
limitation, financial information, processes, manuals, technology, business
strategies, tactics and future restaurant opening schedules. Confidential
Information shall not include (a) any data or information that (i) has been
voluntarily disclosed to the public by RTI (except where such public disclosure
was effected by you without authorization), (ii) has been independently
developed and disclosed by others or (iii) otherwise enters the public domain
through lawful means, or (b) your skills or experience developed in connection
with performance of job functions.

 

14.

For a period of three (3) years from the Termination Date, you shall not for
yourself or on behalf of or for the benefit of any other person, corporation or
entity, seek to employ, solicit or recruit any employee of RTI or any of its
franchisees or licensees for employment by a “competing business” or induce or
encourage any such employee to terminate employment with RTI or such franchisee
or licensee, nor will you knowingly provide the name of any employee of RTI or
such franchisee or licensee for the purpose of solicitation or recruitment by or
for the benefit of a “competing business”. For purposes of this section,
“competing business” means a casual dining restaurant business offering the same
or similar products and services as offered by RTI or any restaurant in any
other concept or system owned, operated or franchised by RTI or any affiliate,
including without limitation, varied menu (to include, without limitation, any
combination of soups, sandwiches, chicken, ethnic cuisine, health/fitness
oriented dishes), waiter/waitress service, sit-down dining and bar services.
“Competing business” shall not include so-called “fast food” restaurants. The
parties agree that the damages which RTI will suffer in the event of your breach
of the foregoing covenants are impossible to quantify and determine. Therefore,
the parties agree that in the event of each such breach, you will pay to RTI, as
liquidated damages and not as a penalty, the amount of $135,000.

 

15.

You shall not disparage RTI or communicate any false or adverse information
about RTI, the terms of this Agreement, or any matter relating to RTI’s
restaurants or food products provided by RTI. You acknowledge that in the event
of your failure to comply with this provision, you will be liable to repay the
Company as liquidated damages the full amount of this severance.

 

16.

You agree to cooperate fully with RTI in any investigations and/or legal
proceedings that are currently pending or that may arise in the future. You
agree to cooperate with RTI in the event that your presence is either requested
or required in conjunction with any legal matter involving employees or former
employees of RTI. You will be reimbursed for expenses you incur in connection
with your participation or cooperation in any legal matter including, but not
limited to, those expenses related to meals, mileage, travel and accommodations.

 

17.

With respect to your service as an officer and as an employee of the Company
through the Termination Date, the Company hereby: (a) shall indemnify and hold
you harmless (including reasonable legal fees) to the maximum extent permitted
by applicable law (for claims based on any action or omission by you through the
Termination Date, whether such claim arises or is brought before or after the
Termination Date), except that the Company shall have no obligation to indemnify
you for any claims based on any acts you commit in contravention of the
Company’s Code of Business Conduct and Ethics; and (b) agrees that, if the
Company changes the indemnification of directors and officers, you will receive
the benefit from all such changes unless any such changes are less favorable
than your current indemnification.

 

18.

In consideration for your fulfilling your obligations under this Letter
Agreement, the Company, on behalf of itself and its subsidiaries, successors,
and assigns, hereby releases you from any and all claims, liabilities and
obligations that arise out of or are in any way related to events, acts,
conduct, or omissions by you prior to or on the date you sign this Agreement.

 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 4

 



 

19.

It is our intention that no provision of this Letter Agreement will cause you to
incur any penalty tax or interest under Section 409A of the Internal Revenue
Code or any regulations or Treasury guidance promulgated thereunder
(collectively, the “Section 409A Rules”). If necessary, RTI agrees, with your
consent, to reform this Letter Agreement to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of the Section 409A Rules.

 

20.

Following the execution of this Letter Agreement, it is our anticipation that
you will no longer provide services to RTI as an employee of RTI and that your
level of bona fide services to RTI in any other capacity (i.e., as an
independent contractor) shall be less than fifty percent (50%) of the average
level of service performed by you on behalf of RTI during the thirty six (36)
month period that ends on the Termination Date. This provision is intended to
comply with the requirements of the Section 409A Rules and shall be interpreted
and construed as such.

 

21.

There are no other promises, agreements, or understandings between you and the
Company, and it is the intent of this Agreement that it embodies any and all
promises, agreements, and understandings between you and the Company. No changes
or modifications may be made in the terms stated in this Agreement unless made
in writing and signed by you or your authorized representative and an authorized
representative of the Company. This Agreement will inure to the benefit of, and
will be binding on both parties, and their personal representatives, heirs,
successors, and assigns.

 

22.

It is understood and agreed that if any provision or part of this Agreement is
found to be unenforceable, illegal, or inoperable, such provision or part shall
be severed, and all remaining provisions and parts of this Agreement shall
remain fully valid and enforceable.

 

By signing this Agreement on behalf of the Company, I am indicating the
Company’s intent, and my authority in behalf of the Company, to enter into this
Agreement. If you have any questions, please let me know immediately. If you
wish to accept the separation benefits outlined in this Agreement, please sign
and return this Agreement, including the signed Waiver, and return both to me no
later than January 29, 2009 or before the close of business on the twenty-first
(21st) day following the Effective Date.

 

Sincerely,

 

/s/ Robert F. LeBoeuf

Robert F. LeBoeuf

Senior Vice President - Chief People Officer

 

/s/ Mark Ingram

Mark Ingram

Date: 1/08/09

The “Effective Date” of this Letter Agreement

is January 8, 2009.

 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 5

 



 

 

EXHIBIT A

WAIVER OF RIGHTS

 

[Attached to and made a part of the Letter Agreement dated January 8, 2009]

 

I, Mark Ingram, knowingly and voluntarily, agree to waive, settle, release and
discharge Ruby Tuesday, Inc., its subsidiaries and affiliates, and the officers,
directors, employees and agents of each of them (collectively the “Company”)
from any and all claims, demands, damages, actions or causes of action,
including any claims for attorneys’ fees which I have against the Company
arising out of or relating to my employment with the Company or the termination
or other change of status of my employment with the Company under the terms of
the Agreement executed by myself and containing an Effective Date of January 8,
2009. I understand this waiver includes, but is not limited to, any claims I may
have arising under any federal, state or local laws, ordinances or regulations
pertaining to wrongful discharge or discrimination on the basis of sex, race,
color, religion, creed, national origin, age or disability status and
particularly any rights I may have pursuant to the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, as amended, the
Employment Retirement Income Security Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Civil Rights Act of 1866, the Worker
Adjustment and Retraining Notification Act, as amended, or relating to my
employment with the Company or termination of my employment with the Company
under terms of the Agreement executed by myself and containing an Effective Date
of January 8, 2009.

 

I acknowledge and understand that I waive my right to file suit for any claim I
may have or assert against the Company including, but not limited to, those
which may arise under the laws and the statutes named in the paragraph above. I
further waive my right to claim or receive damages as a result of any charge of
discrimination, which may be filed by me or anyone acting on my behalf. However,
nothing in this Waiver shall be construed as preventing me from bringing any
action to enforce the terms of the Letter Agreement dated January 8, 2009.

 

I UNDERSTAND, ACKNOWLEDGE AND AGREE TO THE TERMS OF THIS AGREEMENT, THIS  8  DAY
OF JANUARY, 2009.

 

/s/ Mark Ingram

Mark Ingram

 

 